—In a claim to recover damages for the condemnation of the claimant’s property, the claimant appeals from an order of the Court of Claims (Weisberg, J.), entered August 24, 1993, which denied its motion for partial summary judgment on the issue of whether the defendant’s taking has rendered the claimant’s remaining parcel landlocked.
Ordered that the order is affirmed, with costs.
We agree with the factual determination of the Court of Claims to the effect that the claimant’s property is not now, and has never been, landlocked as a result of the taking (see, Van Valkenburgh v State of New York, 131 AD2d 903; cf., Wolfe v State of New York, 22 NY2d 292; Matter of County of Schenectady [Pahl], 194 AD2d 1004). Bracken, J. P., Sullivan, Miller and Goldstein, JJ., concur.